Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 5, 2018

                                    No. 04-18-00278-CV

                                    Susan CAMMACK,
                                         Appellant

                                              v.

   THE BANK OF NEW YORK MELLON f/k/a The Bank of New York as Trustee for the
                  Certificate Holders of SWABS 2004-2005,
                                  Appellees

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 17902C
                          Honorable Susan Harris, Judge Presiding


                                       ORDER
       Appellant has filed a motion asking that we deny appellee’s motion to reconsider our
order granting appellant an extension of time to file her brief. This court denied appellee’s
motion to reconsider on August 31, 2018. We therefore DENY appellant’s motion as moot.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court